DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The art rejection in section 4 of the detailed portion of the office action mailed 01 April 2021 is withdrawn in view of applicant’s arguments filed 04 June 2021.  A modified ground of rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (U.S. 2018/0126618 A1) in view of Hansen et al. (U.S. 2012/0196060 A1)
     Middlesworth et al. teaches an elastic film which is first stretched than relaxed than perforated after being relaxed (section 0024).  Slits or elongated apertures maybe formed in the direction of the stretching (Figure 1, section 0052).  The perforation maybe done by laser (section 0052).  The perforated film maybe stretched and bonded to a nonwoven by ultrasonic means (section 0097).  Hansen et al. teaches that the use of a laser to form a perforation in a plastic film results in rims around the holes (section 0021).  The instant invention claims elongated slits that are aligned in the expansion direction of an elastic sheet, with the slits being formed by lasers that form rims around the openings, and the perforated film being bonded ultrasonically to a nonwoven in a stretched state.
     It would have been obvious to one of ordinary skill to have selected elongated apertures formed by lasers and aligned in the 
     The examiner notes that Tables 5-8 of Middlesworth show at least a two-fold difference between the elongation at break of the machine direction examples and the notched machine direction examples.  This difference is due to the notch in the side of the film perpendicular to the machine direction weakening the film and forming a tear initiation site at the end of the notch where the stress from the tension of expansion is concentrated.  The position of the examiner is that there will be a similar difference between the elongation at break in the machine direction and the cross machine direction (direction of expansion), as there will be a stress concentration at both ends . 

Applicant's arguments filed 04 June 2021 have been fully considered but they are not persuasive.
     Applicant argues that the previous combination did not meet the difference in elongation at break limitation of claim 1between the expansion direction and the width direction of the openings, nor the rims around the holes limitations of some of the dependent claims.  This limitations have been more explicitly addressed in the revised rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783